Title: To Thomas Jefferson from James Currie, 27 January 1802
From: Currie, James
To: Jefferson, Thomas


          
            Dear Sir
            Richmond Jany. 27th. 1802
          
          I had the honor to receive your last favor in due course of Post with the enclosures—I thank you kindly for your present of Dr Jenners Publication, which when properly appreciated by due regard, to the circumstances he dwells so long & impressively upon cannot fail to prove a blessing of the first grade to the human Species, I this day returned all your papers respecting your matters to D Ross lately submitted for Decision & among them the Oxford PB & Richmond accts together with DR’s private acct & that with Keys likewise, I recd from Geo. Jefferson $50 on yr acct & 50$ from D Ross which I tenderd to Mr Wickham (being first in the nomination of the referees) for himself & the Other Gentn. & which after seeing the Other Gentlemen was returned to me, & saying they never did intend to accept of any pecuniary Consideration for their opinion & decision I Urged it as being more agreeable to you than that their time as professional Gentlemen should be employed on your account without some Compensation, they Urged their Original intention in which I was obliged to acquiesce, & accordingly returnd the 50$ to each of the Gentlemen I recd them from I am glad the business is brought to an End. in magnitude so little, claiming the serious attention of either party, had it could possibly have been adjusted by themselves, so capable in any thing assimilated, to this, when Others should only be Concerned—pardon this digression. if you please the impressions of my mind while I am writing—you will please direct the papers in Mr Jefferson’s hands—to remain there or be Sent where you choose them to be. with tenders of my best Services—in any thing wherein I can be usefull to you
          I always am with Sentiments of the most respectfull Esteem & regard Dr sir your most Obedt H. Servt.
          
            James Currie
          
        